          Case 1:19-cv-02305-AJN Document 88 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          2/18/2021


 U.S. Bank National Association, as Trustee for
 GSAMP Trust 2007-HE1,

                         Plaintiff,                                    19-cv-2305 (AJN)

                 –v–                                                   19-cv-2307 (AJN)

 Goldman Sachs Mortgage Company, L.P, et al.,                               ORDER

                         Defendants.




 U.S. Bank National Association, as Trustee for
 GSAMP Trust 2007-HE2,

                         Plaintiff,

                 –v–

 Goldman Sachs Mortgage Company, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming

initial pretrial conference in this case in person. Per the Court’s notice of initial pretrial

conference, the parties shall submit their proposed case management plan and joint letter no later

than seven days prior to the scheduled conference. In the joint letter, the parties should advise

the Court if they can do without a conference altogether. If so, the Court may enter a case

management plan and scheduling order and the parties need not appear. If not, the Court will

hold the initial pretrial conference by telephone. The parties and members of the public may
         Case 1:19-cv-02305-AJN Document 88 Filed 02/18/21 Page 2 of 2




access the proceeding by dialing (888) 363-4749 and entering access code 919-6964. In either

case, counsel should review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

       SO ORDERED.


    Dated: February 18, 2021
           New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
